                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


BENMAR FABRICATION LLC and
IUC GROUP INC.,

                        Plaintiffs,

        v.                                                      Case No. 19-C-530

GREAT NORTHERN INSURANCE COMPANY,

                        Defendant.


                                               ORDER


        Plaintiffs Benmar Fabrication LLC and IUC Group Inc. filed a complaint alleging breach

of contract claims against Defendant Great Northern Insurance Company. Federal jurisdiction is

predicated on diversity of citizenship under 28 U.S.C. § 1332. The complaint, however, fails to

allege facts from which the court can determine whether diversity jurisdiction exists.

        Rule 8 of the Federal Rules of Civil Procedure requires that a complaint contain a “short and

plain statement of the grounds for the court’s jurisdiction.” Fed. R. Civ. P. 8(a)(1). The complaint

filed by the plaintiffs fails to meet this essential requirement. More specifically, the court is unable

to determine from the allegations of the complaint whether the citizenship of the plaintiffs is diverse

from the citizenship of the defendant. One of the plaintiffs is a limited liability company and

therefore takes its citizenship from the states of citizenship of its members. See Belleville Catering

Co. v. Champaign Market Place, L.L.C., 350 F.3d 691, 692 (7th Cir. 2003). To determine the

citizenship of the limited liability company, “a federal court thus needs to know each member’s

citizenship, and if necessary each member’s members’ citizenships.” Hicklen Eng’g, L.C. v. Bartell,
439 F.3d 346, 348 (7th Cir. 2006). To proceed without such knowledge can result in a waste of

time and resources for both the court and the parties, since subject-matter jurisdiction cannot be

waived and must be raised sua sponte even on appeal. Belleville, 350 F.3d at 693–94. As the

Seventh Circuit has reminded district courts, “inquiring whether the court has jurisdiction is a

federal judge’s first duty in every case.” Id. at 693.

       For this reason, the complaint is ordered dismissed for failure to allege subject-matter

jurisdiction. To avoid paying another filing fee, the plaintiffs have leave to amend within 30 days.

Failure to amend within that time will result in a dismissal of the action without prejudice.

       SO ORDERED this 16th day of April, 2019.

                                              s/ William C. Griesbach
                                              William C. Griesbach, Chief Judge
                                              United States District Court




                                                  2
